INTERNATIONAL GROWTH AND INCOME FUND, INC. ARTICLES OF INCORPORATION I. The undersigned, Tanya Schneider, whose mailing address is 333South Hope Street,Los Angeles, California 90071, being at least 18 years of age, does hereby form a corporation under and by virtue of the general laws of the State of Maryland. II. NAME The name of the corporation (hereinafter, the “Corporation”) is: International Growth and Income Fund, Inc. III. PURPOSES AND POWERS The purpose or purposes for which the Corporation is formed and the business or objects to be transacted, carried on and promoted by it are: (a)To conduct and carry on the business of an open-end investment management company under the Investment Company Act of 1940, as amended and as may be further amended from time to time (the “Investment Company Act”) and in connection therewith to hold all or part of its assets in cash. (b)To do any and all such acts or things and to exercise and enjoy any and all such further powers, rights or privileges as may be necessary, incidental, relative, conducive, appropriate or desirable for the accomplishment, carrying out or attainment of the purposes stated in this Article. (c)To engage in any other lawful business or activity, whether or not related to the business described elsewhere in this Article or to any other business at the time or theretofore engaged in by the Corporation. The foregoing enumerated purposes and objects shall be in no way limited or restricted by reference to, or inference from, the terms of any other clause of this or any other Article of the charter of the Corporation, and shall each be regarded as independent; and they are intended to be and shall be construed as powers as well as purposes and objects of the Corporation and shall be in addition to and not in limitation of the general powers of corporations under the general laws of the State of Maryland. IV. PRINCIPAL OFFICE The address of the principal office of the Corporation in the State of Maryland is c/o The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland V. RESIDENT AGENT The name and address of the Corporation's resident agent is The Corporation Trust Incorporated, 300 East Lombard Street, Baltimore, Maryland 21202.Said resident agent is a Maryland corporation. VI. CAPITAL STOCK (a)The total number of shares of all classes and series of capital stock which the
